891 F.2d 287
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold A. PLAUGHER, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 89-3227.
United States Court of Appeals, Fourth Circuit.
Argued:  Oct. 5, 1989.Decided:  Nov. 17, 1989.

Deborah Kay Garton (Hensley, Muth, Garton and Hayes, on brief), for appellant.
Lawrence John Harder, Assistant Regional Counsel (Beverly Dennis III, Chief Counsel, Region III, Charlotte Hardnett, Chief, Social Security Litigation Division, Office of General Counsel, Department of Health and Human Services, William A. Kolibash, United States Attorney, Betsy C. Steinfeld, Assistant United States Attorney, on brief), for appellee.
Before CHAPMAN, Circuit Judge, and HAYNSWORTH and BUTZNER, Senior Circuit Judges.
PER CURIAM:


1
Harold A. Plaugher appeals the district court's holding that the final decision of the Secretary of Health and Human Services denying his claim for disability insurance benefits was based on substantial evidence.   Under 42 U.S.C. § 405(g) of the Social Security Act, we must affirm the decision of the Secretary if it is supported by substantial evidence.   After hearing oral arguments and a careful review of the record and briefs, we conclude that substantial evidence supports the decision and affirm.


2
Mr. Plaugher is a 52-year-old man with an eighth grade education.   He worked as a production spray painter at Lockheed Aircraft from November 1963 to June 1986.   Because of breathing problems he left this employment on the advice of his doctor, Dr. Karl J. Myers, Jr.   On July 8, 1986, Mr. Plaugher filed an application for disability insurance benefits which the Secretary denied on November 18, 1987, finding that Mr. Plaugher was capable of doing light work not involving exposure to fumes, chemicals or other environmental irritants.   The ALJ reasoned that neither Mr. Plaugher's testimony nor Dr. Myers' opinion that Mr. Plaugher could not perform any work was corroborated by medical evidence;  on the contrary, the results of pulmonary function studies exceeded the requirements of the Listings, and plaintiff's impairment did not prevent his performing light work.   The Appeals Council denied Mr. Plaugher's request for review on April 15, 1988.


3
Adopting Magistrate David L. Core's Proposed Findings of Fact and Recommendation for Disposition in its entirety, the district court affirmed the Secretary's decision on February 3, 1989, holding that on the basis of evidence before the administrative law judge, as well as new evidence submitted to the Appeals Council, the denial of benefits was supported by substantial evidence.   Initially hesitant to rely so significantly on the Listings, the district court was persuaded by the report of Dr. D.L. Rasmussen, which, based on further pulmonary function studies, opined that Mr. Plaugher was capable of light work.   The court minimized the importance of the conclusions of two vocational experts and one psychologist, because they depended primarily on Mr. Plaugher's own descriptions of his symptoms rather than on objective medical evidence.


4
We are satisfied that the Secretary's decision is supported by substantial evidence.   Dr. Rasmussen's report and the testimony of the vocational expert that he could still perform light work are evidence that Mr. Plaugher is not disabled within the meaning of the Social Security Act.   For these reasons, the decision of the district court is


5
AFFIRMED.